DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) must be in one sentence form only, it appears that there are two claims in one claim number. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayar (US 20120256054).

Regarding claim 8, Tayar teaches a mechanical package release system designed for hanging attachment of the package to a remote controlled or autonomous vehicle (#10) comprising:
a) a first piece designed for attaching to the package (#200); 
b) a second piece designed for attaching to the remote controlled or autonomous vehicle (#100); and 
c) wherein the first piece is removably and rotatably connected to the second piece such that the first and second piece will separate by the force of gravity when the package is at a selected angle (first piece rotates, Fig. 4-7, disconnected by gravity and spring at Fig. 7).

Regarding claim 9, Tayar teaches the mechanical package release system according to claim 8 wherein the selected angle is when the package is parallel to the ground (Claim 3; [0032]).

Allowable Subject Matter
Claims 1, and 3-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art shows rotating hooks and releasing mechanisms but fails to the specifically claimed connections of the hook and rotating base portion with a protuberance and a hook at a hook angle relative to the base and a channel and cylinder connection as claimed and the disconnect when the package is at a second hanging angle. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laswell (US 3829146) shows a package attachment which the hook is released after a sliding motion relative to the vehicle attachment portion. 
Bendl (US 3145042) shows a rotating hook portion on the vehicle attachment portion. 
Jiang (CN 113928568) shows an angled portion on the package attachment section which allows for the package to be released with the force of gravity. 
Bahniuk (US 6644597), Warner (US 2473554), Sadeck (US 20080302917), and Sadeck (US 8256717) show hook attachments between the vehicle attachment portion and the package attachment portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647